Citation Nr: 0606146	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  04-09 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
bilateral hearing loss.  

2.  Entitlement to service connection for bilateral hearing 
loss. 

3.  Entitlement to service connection for hypertension, to 
include as secondary to the veteran's service-connected post-
traumatic stress disorder (PTSD). 

4. Entitlement to compensation under the provisions of title 
38, United States Code, Section 1151, for a colon fissure 
residuals as a residual from treatment received at a VA 
medical facility.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from November 1966 to November 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2002 and February 2005 rating 
determinations of the Columbia, South Carolina, Department of 
Veterans Affairs (VA) Regional Office (RO).  

The veteran appeared at a videoconference hearing before the 
undersigned Acting Veterans Law Judge in January 2006.  

With regard to the veteran's claim of service connection for 
hearing loss, it has been held that the Board is under a 
legal duty in such a case to determine if there was new and 
material evidence submitted, regardless of the RO's actions.  
Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).   
Accordingly, the Board has phrased the issues as whether new 
and material evidence has been received to reopen the claim 
of service connection for bilateral hearing loss.  

The issue of entitlement to compensation under the provisions 
of title 38, United States Code, Section 1151, for colon 
fissure residuals as a residual from treatment received at a 
VA medical facility is remanded to the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


FINDINGS OF FACT

1.  The RO denied service connection for hearing loss in 
September 1998.  The veteran was notified of this decision 
that same month and did not appeal.  Thus, the decision 
became final.  

2.  Evidence received since the denial of service connection 
for hearing loss in September 1998 raises a reasonable 
possibility of substantiating the claim.

3.  Any current hearing loss is not of service origin.

4.  Resolving reasonable doubt in favor of the veteran, his 
hypertension is etiologically related to his service-
connected PTSD. 


CONCLUSIONS OF LAW

1.  The September 1998 rating decision denying service 
connection for hearing loss is final.  38 U.S.C.A. § 7105 (c) 
(West 2002).

2. Evidence received since the September 1998 rating 
determination is new and material and the veteran's claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2005).

3.  Bilateral hearing loss was not incurred in or aggravated 
by service and sensorineural hearing loss may not be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2005).

4.  The veteran's hypertension is proximately due to or the 
result of his service-connected PTSD.  38 C.F.R. §§ 3.102, 
3.310 (2005); Allen v. Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2005).  

Discussions in the February 2002 and February 2005 rating 
determinations, the February 2004 and July 2005 statements of 
the case, the August 2005 supplemental statement of the case, 
and October 2001, February 2004, and January 2005 VCAA 
letters, informed the veteran of the information and evidence 
necessary to warrant entitlement to the benefits sought.  
Moreover, in the statements of the case, in the supplemental 
statement of the case, and in the VCAA letters the appellant 
was advised of the types of evidence VA would assist in 
obtaining as well as the appellant's own responsibilities 
with regard to identifying relevant evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

The January 2005 letter notified the veteran of the need to 
submit any pertinent evidence in his possession.  In this 
regard, he was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence, or that he could submit such evidence.  This 
communication served to tell the veteran that he should 
furnish any pertinent evidence in his possession.  Moreover, 
the veteran did not identify any additional evidence at the 
time of his January 2006 hearing.  The requirements of 
38 C.F.R. § 3.159(b)(1) have been met.  The Board finds that 
all notices required by VCAA and implementing regulations 
were furnished to the appellant and that no useful purpose 
would be served by delaying appellate review to send out 
additional VCAA notice letters.

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA required notice should 
generally be provided prior to the initial denial.  The Court 
subsequently held that a claimant would generally not be 
prejudiced by delayed notice.  Here there is no evidence or 
contention that the veteran was prejudiced by the delayed 
notice.

If the veteran had submitted additional evidence 
substantiating his claim following VCAA notice, he would have 
received the same benefit as if he submitted the evidence 
prior to initial adjudication.  

The effective date of any award based on such evidence, would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2005) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2005) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  All available service, VA, and private treatment 
records have been obtained.  The veteran has also been 
afforded VA examinations in conjunction with his claims.  The 
requirements of 38 C.F.R. § 3.159(c)(4) have been met.  
Significantly, no additional pertinent evidence has been 
identified by the appellant as relevant to the issues on 
appeal.  Under the circumstances of this particular case, no 
further action is necessary to assist the appellant.


Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Also, certain 
chronic diseases, including organic neurological disorders 
and cardiovascular disorders, may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active military service.  
38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

New and Material

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2005)].  This 
change in the law pertains only to claims filed on or after 
August 29, 2001.  Because the veteran's claim to reopen was 
initiated subsequent to this time, his claim will be 
adjudicated by applying the revised section 3.156.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, related to an unsubstantiated fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2005).

A review of the record reveals that the RO denied service 
connection for hearing loss in a September 1998 rating 
determination. The veteran was notified of this decision 
later that month and did not appeal.  Thus, the decision 
became final.

In denying service connection for hearing loss, the RO 
indicated that service medical records showed no finding of 
hearing loss and that no chronic disability subject to 
service connection was shown in the service medical records 
or any other records received.  

Evidence received subsequent to the September 1998 rating 
determination includes treatment records beginning in 2000 
showing evidence of a hearing loss, the results of a February 
2001 private audiological evaluation demonstrating a hearing 
loss, the results of a June 2005 VA examination, and the 
testimony of the veteran at his January 2006 hearing.  

The Board finds that the evidence added to the record since 
the September 1998 decision directly addresses the issues on 
appeal.  The previous denial was based on the absence of 
treatment or findings of a hearing loss.  The newly added 
evidence demonstrates that the veteran currently has a 
hearing loss as defined for VA rating purposes.  The veteran 
had also testified as to the noise exposure he faced 
inservice.  This newly added evidence raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).

As the claim has been reopened the Board will now address the 
claim on the merits.  


Hearing Loss

In addition to the above, the pertinent laws and regulations 
provide that sensorineural hearing loss will be presumed to 
have been incurred in service if it had become manifest to a 
degree of ten percent or more within one year of the 
veteran's separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The 
Court, in Hensley v. Brown, 5 Vet. App. 155 (1993), indicated 
that 38 C.F.R. § 3.385 does not preclude service connection 
for a current hearing disability where hearing was within 
normal limits on audiometric testing at separation from 
service if there is sufficient evidence to demonstrate a 
relationship between the veteran's service and his current 
disability.  The Board notes that the Court's directives in 
Hensley are consistent with 38 C.F.R. § 3.303(d) which 
provides that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R.§ 3.303(d).

At the time of the veteran's October 1968 service separation 
examination, an audiological evaluation revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
-
0
LEFT
0
0
0
-
0

On his service separation report of medical history, the 
veteran checked the "no" box when asked if he had or if he 
had ever had hearing loss.  

There is also no evidence of hearing loss in the years 
immediately following service.  

In October 2001, the veteran submitted the results of a March 
2001 private audiological examination.  The results of the 
examination revealed hearing loss in both the left and right 
ears.  

In August 2005, the veteran was afforded a VA audiological 
examination.  The examiner indicated that the claims folder 
was available and had been reviewed.  The examiner noted that 
the veteran had normal hearing at service separation.  She 
observed that the veteran served in the infantry and had 
noise exposure at that time. She also noted that the veteran 
had worked 26 years in a factory that required the use of ear 
protection.  

An audiogical evaluation performed at the time of the 
examination revealed pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
30
35
30
LEFT
25
40
40
65
65

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 94 percent in the left ear.

The examiner diagnosed the veteran as having mild 
sensorineural hearing loss in the right ear and mild to 
moderate sensorineural hearing loss in the left ear.  

The examiner stated that it was her opinion that hearing loss 
was not caused by military noise and that the veteran's 
hearing loss was normal at discharge.  

At the time of his January 2006 hearing, the veteran 
testified that he was a combat veteran and that his duties 
were that of a rifleman and a M-60 machine gunner.  He also 
fired 50 caliber rounds and mortars.  He further reported 
firing thousands of rounds of M-16 ammunition.  He stated 
that he never wore ear plugs.  The veteran also noted working 
in a knitting factory for over twenty years following his 
period of service.  He stated that the machine was industrial 
size.  He indicated that he wore ear protection as it was 
required by OSHA.  He noted that his wife complained about 
the television being too loud.  The veteran stated that it 
was his belief that his current hearing loss was related to 
his period of service.  

Service connection is not warranted for hearing loss.  The 
Board notes that there were no complaints of hearing loss 
inservice and that the veteran was found to have normal 
hearing at the time of his October 1968 service separation 
examination.  The veteran also checked the no box when asked 
if he had or had ever had hearing loss on his October 1968 
service separation report of medical history.  Hearing loss 
was also not found in the years immediately following service 
or for many years later.  

38 U.S.C.A. § 1154(b) (West 2002) provides that, with respect 
to combat veterans, "The Secretary shall accept as sufficient 
proof of service-connection . . . satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, conditions 
and hardships of such service . . . Service-connection of 
such injury or disease may be rebutted by clear and 
convincing evidence to the contrary." 

Although 38 U.S.C.A. § 1154 does not establish service 
connection for a particular disability of a combat veteran, 
it aids the combat veteran by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.  See Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 
1996) (noting that § 1154(b) "does not create a statutory 
presumption that a combat veteran's alleged disease or injury 
is service-connected", but "considerably lighten[s] the 
burden of a veteran who seeks benefits for an allegedly 
service-connected disease or injury and who alleges that the 
disease or injury was incurred in, or aggravated by, combat 
service.").  

Essentially, while 38 U.S.C.A. § 1154 provides a factual 
basis upon which a determination can be made that a 
particular disease or injury was incurred or aggravated in 
service, it does not provide a basis to link etiologically 
the appellant's service to the current condition.  See 
Libertine v. Brown, 9 Vet. App. 521, 524 (1996).

Having reviewed the record, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for hearing loss.  Although a hearing loss 
disability as defined by the VA has been shown, there is no 
documented evidence of hearing loss for many years after 
service.  While the appellant is competent to report symptoms 
of hearing loss, as this comes to him through the senses, he 
is not competent as a lay person to provide opinions on 
medical causation.  Layno v. Brown, 6 Vet. App. 465, 470 
(1994) (veteran is competent to report that on which he has 
personal knowledge);  Espiritu v. Derwinski, 2 Vet. App. 482 
(1992) (veteran is not competent to offer opinions on medical 
diagnosis or causation).  Moreover, service connection may 
not be predicated on lay assertions of medical causation. 
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  
Furthermore, the August 2005 VA examiner, following a 
comprehensive examination of the veteran and a review of the 
claims folder, indicated that the veteran's hearing loss was 
not caused by military noise.

Accordingly, in view of the above, service connection for 
hearing loss is denied.  To the extent that the veteran may 
have been exposed to noise during service, the Board accepts 
that he may have been exposed to noise consistent with the 
nature and circumstances of wartime service.  See 38 U.S.C.A. 
§ 1154(a) and 38 U.S.C.A. § 1154(b).  However, there remains 
an absence of evidence of hearing loss during service or 
within one year of separation and there is the absence of 
competent evidence relating post service hearing loss 
disability to service.

The Board is sympathetic to the veteran's contentions; 
however, the preponderance of the evidence is against the 
claim that any current hearing loss disability is related to 
the veteran's period of service or the one year period 
immediately following service.  Therefore, service connection 
for hearing loss is not warranted and there is no doubt to be 
resolved.




Hypertension

Service connection is warranted for a disability which is 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The Court has also 
held that service connection can be granted for a disability 
that is aggravated by a service-connected disability and that 
compensation can be paid for any additional impairment 
resulting from the service-connected disorder.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

It is the defined and consistently applied policy of the VA 
to administer the law under a broad interpretation, 
consistent, however, with the facts shown in every case.  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
It is not a means of reconciling actual conflict or a 
contradiction in the evidence; the claimant is required to 
submit evidence sufficient to justify a belief in a fair and 
impartial mind that the claim is well grounded.  Mere 
suspicion or doubt as to the truth of any statements 
submitted, as distinguished from impeachment or contradiction 
by evidence or known facts, is not justifiable basis for 
denying the application of the reasonable doubt doctrine if 
the entire, complete record otherwise warrants invoking this 
doctrine.  The reasonable doubt doctrine is also applicable 
even in the absence of official records, particularly if the 
basic incident allegedly arose under combat, or similarly 
strenuous conditions, and is consistent with the probable 
results of such known hardships.  38 C.F.R. § 3.102.

Service connection is currently in effect for PTSD, which has 
been assigned a 100 percent disability evaluation.  The 
veteran maintains that his hypertension arises as a result of 
his service-connected PTSD.

A review the record reveals that at the time of a June 2002 
VA outpatient visit, the veteran was noted to have 
hypertension aggravated by stress.  During a June-July 2002 
VA hospitalization, the veteran was found to have primary 
hypertension aggravated by stress.  

In a March 2004 letter, the veteran's private physician, W. 
Davis, D.O., indicated that the veteran had been a patient of 
his since June 1997, with a history of medical problems to 
include hypertension and PTSD.  Dr. Davis noted that the 
veteran had a long history of PTSD, which required a period 
of hospitalization in June 2002.  He stated that it was his 
opinion that it was at least as likely as not that the 
veteran's PTSD precipitated, caused, or aggravated his 
hypertension.  

In a March 2004 outpatient treatment record, the veteran's VA 
psychiatrist indicated that PTSD had a negative effect on his 
blood pressure, elevating it.  

In June 2005, the veteran was afforded a VA examination.  The 
examiner indicated that the veteran reported that his blood 
pressure was elevated since the 1990's and that he started 
taking hypertensive medication in 2000.  The veteran's 
brother was noted to have a history of hypertension.  The 
veteran stated that it was his belief that his PTSD has 
precipitated or aggravated his hypertension.  The examiner 
noted that the veteran did not have hypertension while in 
service.  

Physical examination revealed the veteran's blood pressure 
readings were 116/84, 116/80, and 114/80.  

It was the examiner's opinion that the veteran had essential 
hypertension.  He stated that PTSD was not a recognized cause 
of secondary hypertension.  He indicated that it was less 
likely than not that the veteran's PTSD precipitated, caused, 
or aggravated his hypertension.  

The Board notes that the veteran's hypertension has been 
related to his service-connected PTSD by his private 
physician.  The Board observes that the veteran has been 
followed by his private physician since 1997.  The Board 
further notes that the veteran's hypertension has been 
related to stress in several VA outpatient treatment records 
and at the time of a June 2002 VA hospitalization.  In 
contrast, the June 2005 opinion that it was less likely than 
not that the veteran's PTSD, precipitated, caused, or 
aggravated his hypertension was based upon an review of the 
record and a physical examination of the veteran.  

Based upon the conflicting medical opinions as to the 
etiology of the veteran's hypertension, it can not be stated 
that the evidence is overwhelming in support of the veteran's 
claim; however, it is at least in equipoise as to whether the 
veteran's current hypertension is related to his service-
connected PTSD.  For a veteran to prevail in his claim, it 
must only be demonstrated that there is an approximate 
balance of positive and negative evidence.  In other words, 
the preponderance of the evidence must be against the claim 
for benefits to be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49, 54 (1990).  In this case, it cannot be stated that the 
preponderance of the evidence is against the claim of service 
connection for hypertension as secondary to his service-
connected PTSD.  Therefore, service connection for 
hypertension is warranted.


ORDER

The veteran, having submitted new and material evidence to 
reopen the claim of entitlement to service connection for 
hearing loss, the appeal is granted to this extent.

Service connection for hearing loss disability is denied.  

Service connection for hypertension as secondary to service-
connected PTSD is granted.  




REMAND

With regard to the issue of entitlement to compensation under 
the provisions of title 38, United States Code, Section 1151, 
for colon fissure residuals as a residual from treatment 
received at a VA medical facility, the Board notes that there 
has not been an opinion rendered as to whether the veteran 
would be entitled to compensation under the provisions of 
1151 based upon treatment he received at that facility.  

Accordingly, this case is REMANDED for the following:

1.  The veteran should be asked to 
identify all available treatment 
facilities relating to his colon fissure 
residuals.  After obtaining proper 
authorization from the veteran, the RO 
should obtain and associate with the 
claims folder copies of all treatment 
records from any facilities identified by 
the veteran which have not previously 
been associated with the claims folder.  

2.  The RO should schedule the veteran 
for a VA examination, with an appropriate 
examiner, to determine the nature and 
etiology of any residuals of a colon 
fissure.  All indicated studies must be 
conducted.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  The 
examiner should record pertinent medical 
complaints, symptoms, and clinical 
findings.  In addition, it is requested 
that the examiner provide answers to the 
following:

(a) The degree of medical probability 
that there was any increased or 
additional disability with regard to 
residuals of a colon fissure as a result 
of treatment received at the VAMC 
beginning in 2002.

(b) If the physician believes that 
increased or additional residuals of a 
colon fissure disability arose out 
treatment received at the VA facility, 
identify the increment of increased or 
additional disability;

(c) If the physician believes that 
increased colon fissure residual problems 
arose out of treatment received in 2002 
and thereafter, identify the degree of 
medical probability that any increased or 
additional disability was proximately 
caused by carelessness, negligence, lack 
of proper skill, error in judgment, or 
similar instance of fault on the part of 
the VA in furnishing the surgery; and

(d) If the physician believes that 
increased or additional colon fissure 
residuals arose out of the additional 
treatment received, identify the degree 
of medical probability that any increased 
or additional disability was reasonably 
foreseeable.

Any opinions expressed must be 
accompanied by a complete rationale in a 
typewritten report.  If an opinion can 
not be expressed without resort to 
speculation, the examiner should so 
indicate.

3.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefit sought can be 
granted.  If the claim remains denied, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be remanded to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	A. C. MACKENZIE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


